Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12, and 18 recite, in pertinent part, that each subset includes different combinations of one or more measurements. But the term “combinations of one or more measurements” is unclear because a combination necessarily involves more than a single measurement. That is, claim 1’s alternative language covers subsets that each include different combinations of (1) one measurement, or (2) plural measurements. Although we can see how a combination includes plural measurements, we do not see—nor does the Specification explain—how a combination can be one measurement.
For this reason, and given the disclosure’s lack of adequate guidance and objective standards, baselines, or boundaries to reasonably ascertain the scope of the recited combinations of one or more measurements under its broadest reasonable interpretation, the claim is indefinite. The dependent claims are similarly rejected because they inherit the deficiencies of their respective independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application 2004/0120706 A1) in view of Pederzolli et al. (Pederzolli et al., “SDN Application-Centric Orchestration for Multi-Layer Transport Network”, IEEE, 2016) and Cummings (U.S. Patent Application Pub. 2018/0368007 A1).
Regarding claim 1, Johnson et al. teaches a method for distributing measurement assignments in a network (Johnson et al. teaches in FIG. 3 and FIG. 4A a distributed control plane with a fault isolation system), the method comprising: each module of a plurality of modules associated with a plurality of network elements to locally perform a subset of a plurality of subsets for a distributed measurement framework on the respective module (FIG. 3 teaches optical channel fault detector (Och-FD),  a plurality of optical multiplex section fault detector (OTS-FD), a plurality of nodes (network elements) each of which has a plurality of modules), wherein each subset includes different combinations of one or more measurements of a plurality of measurements for the distributed measurement framework, wherein each of the plurality of modules is an optical module, wherein the plurality of modules locally perform the subset of the distributed measurement framework assigned thereto based in part on data that remains on the respective module (Johnson’s system isolates faults in a transparent network to determine which optical multiplex system (OMS) trail caused the fault. Johnson Abstract. To this end, Johnson’s distributed topology system (DTS) manages network performance and topology. See Johnson § 38. Paragraphs 62 and 66 of Johnson discuss the DTS, shown as a database, that collects, stores, updates, and accesses performance monitoring data. Paragraph 66 of Johnson further discloses analyzing the stored measurements by comparing the measurements (1) to a threshold; (2) with an adjacent reading of the same type; or (3) with previous values from the same device. Paragraph 74 of Johnson also teaches the DTS storing test results analyzed by juxtaposing, contrasting, and comparing current performance with historic performance to events or properties, such as potential failures.), and wherein the plurality of modules are associated with channels that share a common path at some point in the network (Johnson et al. teaches in paragraph [0060] optical modules such as Raman module, EDFA modules, DCM modules. Johnson et al. teaches in FIG.4A that the modules are along a common path (and, therefore, share a common path) from E/O converter 110 to O/E converter 120 (see paragraph [0053])). The difference between Johnson et al. and the claimed invention is that Johnson et al. does not teach an orchestrator. Pederzolli et al. teaches software defined network (SDN) based network orchestrator to manage multi-layer transport networks (see abstract). Pederzolli et al. teaches in FIG. 1 the architecture of the orchestrator and its relationship (interfaces) with the hardware devices. Furthermore, Cummings teaches in paragraph [0141] that using a distributed architecture with orchestrator(s) overcomes the problems created by the massive amounts of data being created in today's networks. Delivering all the data to a central site for processing consumes a tremendous amount of capacity of all types. It also makes it very difficult for the central site computer center to find the necessary behavior patterns in a timely fashion because of the time required to accept, structure store and then search such large amounts of data. By moving part, or all, of the analytic process out to the network interior and/or edge, these problems are reduced. Some analyses can be done at the edge, in the interior of the network, or distributed throughout the network, while some information can be summarized making it easier for the central site analytic engine 120 to handle it. One of ordinary skill in the art would have been motivated to combine the teaching of Pederzolli et al. and Cummings with the system of Johnson et al. because a programmable multi-layer infrastructure can be catered to the needs of applications and the use of a distributed architecture with orchestrator(s) avoid the need for transferring large amount of data from network nodes to the central management system. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an orchestrator to manage and coordinate the multi-layer network, as taught by Pederzolli et al. and Cummings, in the system of Johnson et al. because a programmable multi-layer infrastructure can be catered to the needs of applications.
The Examiner understands that in the combination of Johnson et al. Pederzolli et al. and Cummings, the performance monitoring task becomes an application of the orchestrator and, according to Pederzolli et al., the orchestrator works with multiple distinct lower-level controllers. These are used by the orchestrator to perform service provisioning at all layers, which entails the ability to discover the underlying topologies and network ports, their capabilities, and obtaining administrative access to their configuration. (See last paragraph of Section 2 on page 2.) Therefore, the orchestrator indirectly controls the modules through their controller and receives information (results of monitoring) from the controllers, as required by claim 1.
Regarding claim 2, Johnson et al. teaches in paragraph [0060] that the modules monitor performance of and control the operation of the network.
Regarding claim 3, Johnson et al. teaches in paragraphs [0056] and [0064] fault detection and fault isolation where different modules are used for such detection and isolation. Johnson et al. teaches in paragraph [0072] that the measurements are taken on the selected channels of light-path. It is understood that light-paths are changed over time: some are disconnected and new ones are created. Therefore, the measurements locally performed by each of the one or more modulates changes over time.
Regarding claim 4, Johnson et al. teaches in paragraphs [0056] and [0064] fault detection and fault isolation where different modules are used for such detection and isolation. Furthermore, Cummings teaches in paragraph [0141] that analyses can be done at the edge by the individual network nodes which can issue alerts locally.
Regarding claim 5, Johnson et al. teaches in paragraph [0020] that a LOS event triggers fault detection and isolation; Cummings teaches in paragraph [0141] that alerts can be generated locally.
Regarding claim 9, Johnson et al. teaches in paragraphs [0056] and [0064] fault detection and fault isolation where different modules are used for such detection and isolation.
Regarding claims 12 and 18, Cummings teaches in paragraph [0038] computer-readable medium for storing program instruction for implementing a process.
Regarding claims 13 and 19, Johnson et al. teaches in paragraph [0060] that the modules monitor performance of and control the operation of the network.
Regarding claims 14 and 20, Johnson et al. teaches in paragraphs [0056] and [0064] fault detection and fault isolation where different modules are used for such detection and isolation. Johnson et al. teaches in paragraph [0072] that the measurements are taken on the selected channels of light-path. It is understood that light-paths are changed over time: some are disconnected and new ones are created. Therefore, the measurements locally performed by each of the one or more modulates changes over time.
Regarding claim 15, Johnson et al. teaches in paragraphs [0056] and [0064] fault detection and fault isolation where different modules are used for such detection and isolation.
Regarding claim 16, Johnson et al. teaches in paragraph [0020] that a LOS event triggers fault detection and isolation.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., Pederzolli et al. and Cummings as applied to claims 1-5, 9, 12-16 and 18-20 above, and further in view of Sanguinetti et al. (U.S. Patent Application Pub. 2017/0170893 A1).
Johnson et al., Pederzolli et al. and Cummings have been discussed above in regard to claims 1-5, 9, 12-16 and 18-20.  The difference between Johnson et al., Pederzolli et al. and Cummings and the claimed invention is that Johnson et al., Pederzolli et al. and Cummings do not teach modifying data acquisition characteristics. Sanguinetti et al. teaches in FIG. 2 an apparatus for monitoring data.  The apparatus comprises a programmable logical processing unit 120 and an interface to a data acquisition and controlling terminal 140 which can be used to modifying the data acquisition characteristics.  One of ordinary skill in the art would have been motivated to combine the teaching of Sanguinetti et al. with the modified system of Johnson et al., Pederzolli et al. and Cummings because the approach adds flexibility to data acquisition.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use programmable logic to allow modification of data acquisition characteristics, as taught by Sanguinetti et al., in the modified system of Johnson et al., Pederzolli et al. and Cummings because the approach adds flexibility to data acquisition.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., Pederzolli et al. and Cummings as applied to claims 1-5, 9, 12-16 and 18-20 above, and further in view of Tanimura et al. (U.S. Patent Application Pub. 2017/0161602 A1).
Johnson et al., Pederzolli et al. and Cummings have been discussed above in regard to claims 1-5, 9, 12-16 and 18-20.  The difference between Johnson et al., Pederzolli et al. and Cummings and the claimed invention is that Johnson et al., Pederzolli et al. and Cummings do not teach machine learning. Tanimura et al. teaches in FIG. 1 an optical network with data collection arrangement.  Tanimura et al. teaches in FIG. 4, FIG. 5 and paragraph [0065] using machine learning techniques for processing and analyzing collected data.  One of ordinary skill in the art would have been motivated to combine the teaching of Tanimura et al. with the modified system of Johnson et al., Pederzolli et al. and Cummings because machine learning improves the performance of the system and allows it to make accurate decisions.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning, as taught by Tanimura et al., in the modified system of Johnson et al., Pederzolli et al. and Cummings because machine learning improves the performance of the system and allows it to make accurate decisions.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., Pederzolli et al. and Cummings as applied to claims 1-5, 9, 12-16 and 18-20 above, and further in view of Gaudette et al. (U.S. Patent Application Pub. 2013/0236169 A1).
Johnson et al., Pederzolli et al. and Cummings have been discussed above in regard to claims 1-5, 9, 12-16 and 18-20.  The difference between Johnson et al., Pederzolli et al. and Cummings and the claimed invention is that Johnson et al., Pederzolli et al. and Cummings do not teach sampling signal-to-noise ratio (SNR). Gaudette et al. teaches in paragraphs [0006] and [0007] that it is important to measure SNR to assess the performance of the network. One of ordinary skill in the art would have been motivated to combine the teaching of Gaudette et al. with the modified system of Johnson et al., Pederzolli et al. and Cummings and measure SNR because SNR provides additional information to accurately estimate channel performance.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure SNR, as taught by Gaudette et al., in the modified system of Johnson et al., Pederzolli et al. and Cummings and measure SNR because SNR provides additional information to accurately estimate channel performance.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., Pederzolli et al. and Cummings as applied to claims 1-5, 9, 12-16 and 18-20 above, and further in view of Sanguinetti et al. (U.S. Patent Application Pub. 2017/0170893 A1).
Johnson et al., Pederzolli et al. and Cummings have been discussed above in regard to claims 1-5, 9, 12-16 and 18-20.  The difference between Johnson et al., Pederzolli et al. and Cummings and the claimed invention is that Johnson et al., Pederzolli et al. and Cummings do not teach modifying data acquisition characteristics. Sanguinetti et al. teaches in FIG. 2 an apparatus for monitoring data.  The apparatus comprises a programmable logical processing unit 120 and an interface to a data acquisition and controlling terminal 140 which can be used to modifying the data acquisition characteristics.  One of ordinary skill in the art would have been motivated to combine the teaching of Sanguinetti et al. with the modified system of Johnson et al., Pederzolli et al. and Cummings because the approach adds flexibility to data acquisition.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use programmable logic to allow modification of data acquisition characteristics, as taught by Sanguinetti et al., in the modified system of Johnson et al., Pederzolli et al. and Cummings because the approach adds flexibility to data acquisition.
Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art does not disclose, teach, or suggest this situation and these limitations (the newly added limitations), namely the data cannot be acquired by an individual NE and the data from each NE is not possible to send to the orchestrator. The Examiner disagrees. Cummings teaches in paragraph [0141] that using a distributed architecture with orchestrator(s) overcomes the problems created by the massive amounts of data being created in today's networks. Delivering all the data to a central site for processing consumes a tremendous amount of capacity of all types. It also makes it very difficult for the central site computer center to find the necessary behavior patterns in a timely fashion because of the time required to accept, structure store and then search such large amounts of data. By moving part, or all, of the analytic process out to the network interior and/or edge, these problems are reduced. Some analyses can be done at the edge, in the interior of the network, or distributed throughout the network, while some information can be summarized making it easier for the central site analytic engine 120 to handle it. Therefore, Cummings, in combination of Johnson et al. and Pederzolli et al., teaches the newly added limitations of claim 1, and the similar limitations recited in other independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




skl10 October 2022




/SHI K LI/Primary Examiner, Art Unit 2637